Citation Nr: 0313775	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  03-10 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an increased evaluation for residuals of 
avascular necrosis, status post right total hip replacement.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Phillip L. Krejci





INTRODUCTION

The veteran had active service from March 1976 to March 1980 
and from January 1981 to February 1982.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 2002 decision by the Columbia, South 
Carolina, Regional Office (RO).


REMAND

In his April 2003 Substantive Appeal, VA Form 9, the veteran 
asserted his right to testify at a VA Central Office hearing.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.700 (2002).  A 
hearing was scheduled, but in May 2003 he submitted a written 
request for a videoconference hearing.  See 38 C.F.R. 
§§ 20.702, 20.704 (2002).

Accordingly, this case is remanded to the RO for the 
following:

The RO should enter the case on the 
docket of Board video conference hearings 
and, when appropriate, notify the veteran 
of the time, date, and place of hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has herein 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision by the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2002).


